DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “at least one of RA and RB”. Applicants are advised to amend this phrase to recite “at least one of RA or RB”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites “at least one of RA and RB”. Applicants are advised to amend this phrase to recite “at least one of RA or RB”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites that L1 and L2 are selected from the group consisting of a direct bond, O, S, CRR’, SiRR’ BR and NR which renders the scope of the claim confusing for the following reasons. Claim 12 depends from claim 11 and claim 11 recites that L1 and L2 are each independently a 1 atom, or 2 atom linker or a direct bond. However, claim 12 recites the linkers CRR’ SiRR’ which are not 1 or 2 atom linkers. Accordingly, it is unclear how one can simultaneously have a compound with the linkers CRR’ or SiRR’ as recited in claim 12 and simultaneously meet the requirements of a 1 or 2 atom linker as recited in claim 11.

Claim 13 recites compound such as:

    PNG
    media_image1.png
    349
    392
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    363
    367
    media_image2.png
    Greyscale

which render the scope of the claim confusing for the following reasons. Claim 13 depends from claim 1, and claim 1 recites that any two substituents can be joined or fused together to form a ring. However, in the above compounds in claim 13, the substituents RB join or fuse together to form not a ring, i.e. a single ring as recited in claim 1, but two rings, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Accordingly, it is unclear how can simultaneously possess the compounds recited in claim 13, where substituents RB join to form a fused two (2) ring system and meet the requirements recited in claim 1 that any two substituents can be joined or fused together to form a ring.

Claim 14 recites “Compound XLVII-Ai that are based on Formula XLVII”. However, the claim does not recite “Formula XLVII” thereby rendering the scope of the claim confusing given that it is unclear what is meant to be recited.

Claim 14 recites compound such as:

    PNG
    media_image4.png
    209
    240
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    196
    236
    media_image5.png
    Greyscale

which render the scope of the claim confusing for the following reasons. Claim 14 depends from claim 1, and claim 1 recites that any two substituents can be joined or fused together to form a ring. However, in the above compounds in claim 14, the substituents RB join or fuse together to form not a ring, i.e. a single ring as recited in claim 1, but two rings or multiple rings Accordingly, it is unclear how can simultaneously possess the compounds recited in claim 14, where substituents RB join to form a fused two (2) ring system and meet the requirements recited in claim 1 that any two substituents can be joined or fused together to form a ring.

Claim 15 recites compound such as:

    PNG
    media_image6.png
    213
    287
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    206
    222
    media_image7.png
    Greyscale

which render the scope of the claim confusing for the following reasons. Claim 15 ultimately depends from claim 1, and claim 1 recites that any two substituents can be joined or fused together to form a ring. However, in the above compounds in claim 13, the substituents RB join or fuse together to form not a ring, i.e. a single ring as recited in claim 1, but two rings, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Accordingly, it is unclear how can simultaneously possess the compounds recited in claim 15, where substituents RB join to form a fused two (2) ring system and meet the requirements recited in claim 1 that any two (2) substituents can be joined or fused together to form a ring.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 16, and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Parham et al (US 2011/0095281).

Regarding claim 1, Parham et al discloses the following compound (Page 13 – 32):

    PNG
    media_image8.png
    405
    336
    media_image8.png
    Greyscale
,
corresponding to the first ligand LA given by Formula I, where X1 to X10 are C; RB is H; two (2) substituents RA alkenyl groups fuse to form a ring; and M is Pt. The ligand is linked to another ligand to form a tetradentate ligand.

Regarding claim 2, Parham et al teaches all the claim limitations as set forth above. As discussed above, the recited group RB is H and the recited groups RA are alkenyl groups.

Regarding claim 3, Parham et al teaches all the claim limitations as set forth above. As discussed above, M is Pt.

Regarding claim 4, Parham et al teaches all the claim limitations as set forth above. As discussed above the ligand is joined with one other ligand to form a tetradentate ligand.

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. As discussed above, the recited groups X1 to X10 are C.

Regarding claim 9, Parham et al teaches all the claim limitations as set forth above. As discussed above, two (2) substituents RA join to form benzene, i.e. a 6-membered carbocyclic ring.

Regarding claim 20, Parham et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound of the present claims, it is clear that the reference discloses a formula as recited in the present claims.

Regarding claim 16, Parham et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([0055] and [0058]. The light emitting layer comprises the following compound ([0058] and Page 13 – 32):

    PNG
    media_image8.png
    405
    336
    media_image8.png
    Greyscale
,
corresponding to the first ligand LA given by Formula I, where X1 to X10 are C; RB is H; two (2) substituents RA alkenyl groups fuse to form a ring; and M is Pt. The ligand is linked to another ligand to form a tetradentate ligand.

Regarding claim 19, Parham et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode ([0055] and [0058]. The light emitting layer comprises the following compound ([0058] and Page 13 – 32):

    PNG
    media_image8.png
    405
    336
    media_image8.png
    Greyscale
,
corresponding to the first ligand LA given by Formula I, where X1 to X10 are C; RB is H; two (2) substituents RA alkenyl groups fuse to form a ring; and M is Pt. The ligand is linked to another ligand to form a tetradentate ligand.

In light of the above, it is clear that Parham et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al  (US 2011/0095281).

The discussion with respect to Parham et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited group RB is H, and therefore, not a 6-membered heterocycle as recited in the present claim. However, the compound discussed above is but one embodiment and attention is directed to Formula (IV) of the reference. This formula encompasses the compound discussed above and has the formula ([0044]):

    PNG
    media_image9.png
    268
    285
    media_image9.png
    Greyscale
,
where X is CR, where R is disclosed as H or a heteroaromatic ring system having 5 to 60 rings atoms ([0024]). The reference discloses such ring systems as encompassing pyridine ([0039]). Accordingly, the disclosure of the reference encompasses a compound where the recited group RB is pyridine, i.e. a 6-membered heterocycle.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 6, Parham et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited group RB is H, and therefore, not a 6-membered heterocycle as recited in the present claim. However, the compound discussed above is but one embodiment and attention is directed to Formula (IV) of the reference which encompasses the compound discussed above. Formula (IV) has the formulas ([0044]):

    PNG
    media_image9.png
    268
    285
    media_image9.png
    Greyscale
,
where X is CR, where R is disclosed as H or a heteroaromatic ring system having 5 to 60 rings atoms ([0024]). The reference discloses such ring systems as encompassing pyridine ([0039]). Accordingly, the disclosure of the reference encompasses a compound where the recited group RB is pyridine.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Parham et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited groups X1 to X10 are all C, i.e. at least of X1 to X10 is not N as required by the present claim. However, the compound discussed above is but one embodiment and attention is directed to Formula (IV) of the reference which encompasses the compound discussed above. Formula (IV) has the formulas ([0044]):

    PNG
    media_image9.png
    268
    285
    media_image9.png
    Greyscale
,
where X is N or C ([0044]). Accordingly, the reference discloses a compound where one of the recited groups X1 to X10 is N as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited group RB is H and therefore in the compound two (2) substituents RB do not join to form a ring as recited in the present claim. However, the compound discussed above is but one embodiment and attention is directed to Formula (IV) of the reference which encompasses the compound discussed above. Formula (IV) has the formulas ([0044]):

    PNG
    media_image9.png
    268
    285
    media_image9.png
    Greyscale
,
where X is CR, where R is disclosed as H or two (2) or more substituents R may form a mono-aromatic ring system ([0044] and [0024]). As examples of such ring systems the reference discloses benzene ([0041] and [0042]). Accordingly, the reference discloses a compound where two (2) recited groups RB join to for a 6-membered carbocyclic
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a matrix material, i.e. a host such as N,N-biscarbazolylbiphenyl (CBP), i.e. a compound comprises a carbazole group. ([0060]-[0061]).
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al  (US 2011/0095281) as applied to claims 5-7, 10, and 17 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Parham et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 18, Parham et al  teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image10.png
    162
    177
    media_image10.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Parham et a land Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Parham et al with a reasonable expectation of success.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0081252).

Regarding claim 1, Kim et al discloses a compound with the following formula ([0007] – Formula I):

    PNG
    media_image11.png
    290
    399
    media_image11.png
    Greyscale
,
where M is Pt or Pd ([0008]); and T1 to T3 are single bonds or a linker such as -S- or -O- ([0012]). The ring CY1 is given by Formula CY1-2(1) (Page 7):

    PNG
    media_image12.png
    155
    246
    media_image12.png
    Greyscale
,
R1 is H ([0014]) and X1 is C ([0010]). The symbol * indicates a binding site to M in Formula I ([0097]); and the symbol *’ indicates a binding site to T1 in Formula 1 ([0084]-[0085]).
The ring CY2 is given by Formula CY2-1(1) ([0086]):

    PNG
    media_image13.png
    192
    219
    media_image13.png
    Greyscale
,
where X1 is C ([0010]); and R2 is H ([0014]). The symbol * indicates a binding site to M in Formula 1 ([0097]); the symbol *’ indicates a binding site to T1 in Formula 1 ([0098]); and the symbol *’ indicates a binding site to T2 in Formula 1 ([0099]).
	From the above, when T1 in Formula 1 is a single bond the reference discloses recited ligand LA, i.e.

    PNG
    media_image14.png
    252
    194
    media_image14.png
    Greyscale
,
where X1 to X10 are C; RA and RB are H; and the ligand is linked to other ligands to form a tetradentate ligand.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 11, Kin et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound with the formula:

    PNG
    media_image11.png
    290
    399
    media_image11.png
    Greyscale
,
where CY1 and CY2 form recited ligand LA, where M is Pd or Pt and RA and RB are H. Additionally, it is noted that the ring CY3 is given by Formula CY3-1(1) ([0100]):

    PNG
    media_image15.png
    169
    176
    media_image15.png
    Greyscale
,
where X3 is C ([0010]); and R3 is H ([0014]). The symbol * indicates a binding site to M in Formula 1 ([0111]); the symbol *’ indicates a binding site to T2 in Formula 1 ([0112]); and the symbol *’ indicates a binding site to T3 in Formula 1 ([0113]). 
	From the above, the reference discloses a compound encompassed by recited Formula 2, i.e.

    PNG
    media_image16.png
    361
    277
    media_image16.png
    Greyscale
,
where the integers m and p are both one (1); and the integer n is zero (0); m+n+p= 2; one of L1 or L2 is a single bond and the other is -S- or -O-, i.e. a one (1) atom linkers. The rings C and D  are both benzene and therefore W1, W2, Z1, and Z2 are C; the groups RC and RD are H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767